Citation Nr: 0526316	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  03-19 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.   
 
2.  Entitlement to an initial rating higher than 10 percent 
for a hydrocele.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from May 2003 and 
September 2004 RO rating decisions.  The May 2003 RO 
decision, in pertinent part, granted service connection and a 
noncompensable rating for a hydrocele, effective October 17, 
2002.  An April 2004 RO decision increased the rating for the 
veteran's service-connected hydrocele to 10 percent and 
assigned an effective date of January 31, 2002 for the 10 
percent rating.  

The September 2004 RO decision, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a low back 
disability.  An October 2004 RO decision assigned temporary 
total convalescent ratings (38 C.F.R § 4.30) for the 
veteran's hydrocele for periods from March 8, 2004 to May 31, 
2004 and from June 17, 2004 to July 30, 2004.  In July 2005, 
the veteran testified at a Travel Board hearing at the RO.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a low back disability.  The issues 
of the merits of the claim for entitlement to service 
connection for a low back disability and entitlement to a 
rating higher than 10 percent for a hydrocele are the subject 
of the remand at the end of the decision.  


FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability in November 2001, and the veteran did not appeal.  

2.  Evidence received since the November 2001 RO decision 
includes some evidence which is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 2001 RO decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO denied service connection for a low back disability in 
November 2001.  The veteran submitted a notice of 
disagreement in October 2002 and a statement of the case was 
issued in March 2003.  However, the November 2001 RO decision 
was not timely appealed and is considered final.  

The evidence considered at the time of the November 2001 RO 
decision included the veteran's service medical records for 
his June 1974 to June 1977 active duty.  A March 1975 
treatment entry noted that he was seen with a complaint of 
back pain and reported that he fell the previous night while 
playing basketball.  The impression was a contusion.  A July 
1975 treatment entry noted that the veteran complained of 
back pain following a blow three days earlier.  The 
assessment, at that time, was a contusion of the upper back.  
The May 1977 objective separation examination report included 
a notation that the veteran's spine and other musculoskeletal 
systems were normal.  

Post-service VA and private treatment records show treatment 
for variously diagnosed low back problems.  Such records also 
refer to possible intercurrent low back injuries.  A June 
1999 private treatment report from Strand Regional Specialty 
noted that the veteran was seen for neck pain and back pain 
with related bilateral leg pain.  It was noted that he was 
involved in two motor vehicle accidents with the first in 
November 1998 and the second in February 1999, and that he 
had complained of neck and low back pain with radiation to 
both legs and to the front of the thighs since that time.  It 
was also reported that a February 1999 lumbar magnetic 
resonance imaging (MRI) study had shown a small subannular 
right L5-S1 herniated nucleus pulposus with possibly some 
posterior displacement of the right S1 nerve root.  A March 
2000 treatment entry from the same facility noted that the 
veteran complained of low back pain and that he reported that 
he as involved in a motor vehicle accident in February 2000.  
It was reported that he had actually suffered pain in his 
back since a motor vehicle accident in November 1998, but 
that it had substantially increased since the more recent 
accident.  The assessment, at that time, included low back 
pain following an accident.  

A July 2000 VA treatment entry noted that the veteran had low 
back pain since 1998.  The diagnosis was low back pain.  A 
September 2000 treatment entry indicated that the veteran 
reported that he had low back pain ever since he was a 
paratrooper and that it was aggravated when he was involved 
in a motor vehicle accident in 1998.  The impression included 
chronic back pain.  A January 2001 from a VA psychologist 
indicated that the veteran suffered a serious back injury in 
1998.  It was also noted that he reported that he suffered a 
back injury while in the service as a paratrooper, but that 
he was evaluated prior to discharge and told that his back 
problem had resolved.  A January 2001 statement from a VA 
physician noted that the veteran had chronic low back pain 
and that MRI studies of the lumbar spine had demonstrated 
L5/S1 disc herniation with a right-sided predominance.  

Evidence received since the November 2001 RO decision 
includes additional VA treatment records.  These records 
contain evidence of continued treatment, including surgery, 
for variously diagnosed low back problems.  

Some of the additional VA treatment records include 
references to a low back injury during service and to the 
veteran's current low back pain beginning since that time.  
For example, an October 2004 VA history and physical report 
indicated that the veteran had a long history of back pain 
involving the bilateral lower extremities.  It was noted that 
the pain began after a parachuting accident in 1975, that it 
had steadily progressed since that time, and that it began 
involving the lower extremities a few years later.  The 
assessment included L5-S1 degenerative disc.  A subsequent 
October 2004 report noted that the veteran was status post a 
lumbar fusion (performed that October) and that he had 
injured his back in 1975.  A further December 2004 entry 
referred to a history of a low back injury after a parachute 
accident in the 1970s.  

The Board observes that in the evidence available at the time 
of the November 2001 RO decision, there were references to a 
back injury during service as well as the veteran reporting 
in September 2000 that he had suffered low back pain since he 
was a paratrooper.  However, such entries did not indicate 
that the veteran's present back problems, at that time, were 
related to his period of service.  

The Board observes that the October 2004 VA history and 
physical report, noted above, specifically referred to the 
veteran's current low back pain beginning after a parachute 
injury during service and progressing since that time and 
involving the lower extremities a few years later.  Such 
report was apparently based on a history provided by the 
veteran.  However, the October 2004 VA treatment report does 
raise a question as to a possible relationship between the 
veteran's current low back disability and his period of 
service.  The other October 2004 and December 2004 VA 
entries, noted above, also appear to indicate that the 
presently diagnosed back disorder might be related to the 
injury in service.  That evidence will be considered credible 
for the purpose of determining whether new and material 
evidence has been submitted.  Therefore, the Board finds that 
the evidence received since the November 2001 RO decision is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate his claim, and raises a reasonable 
possibility of substantiating the claim.  

The Board concludes that evidence submitted since the 
November 2001 RO decision is new and material, and thus the 
claim for service connection for a low back disability is 
reopened.  This does not mean that service connection is 
granted.  Rather, the merits of the claim for service 
connection will have to be reviewed on a de novo basis (see 
Manio, supra), after completion of additional development, as 
discussed in the below remand.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

In any event, the Board finds it has met the duty to assist 
and notify such that consideration was appropriate of the 
issue of whether new and material evidence had been submitted 
to reopen the claim.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) indicates, generally, that four 
elements are required for proper VCAA notice:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in a June 2004 
statement, a January 2005 statement of the case, an April 
2005 supplemental statement of the case, and at the July 2005 
Board hearing, the veteran was effectively furnished notice 
of the types of evidence necessary to substantiate his claim 
as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for whether new and 
material evidence has been submitted.  The discussions in the 
rating decision, the statement of the case, the supplemental 
statement of the case, and the July 2005 Board hearing have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

The claim for service connection for a low back disability is 
reopened, and to this extent only, the benefit on appeal is 
granted.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a low back disability, has been 
reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  Manio, supra.  

The other issue on appeal is entitlement to a rating higher 
than 10 percent for a hydrocele.  

The Board finds that there is a further duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, the veteran's service medical records 
indicate that seen in March 1975 with a complaint of back 
pain and reported that he fell the previous night while 
playing basketball.  The impression was a contusion.  A July 
1975 treatment entry noted that the veteran complained of 
back pain following a blow three days earlier.  The 
assessment, at that time, was a contusion of the upper back.  

Post-service private and VA treatment records show treatment, 
including surgery, for variously diagnosed low back 
disabilities.  Such records also show treatment for possible 
intercurrent back injuries as a result of motor vehicle 
accidents in 1998, 1999, and 2000.  Additionally, an October 
2004 history and physical report indicated that the veteran 
had a long history of back pain involving the bilateral lower 
extremities.  It was noted that the pain began after a 
parachuting accident in 1975, that it had steadily progressed 
since that time, and that it began involving the lower 
extremities a few years later.  The assessment included L5-S1 
degenerative disc.  A subsequent October 2004 report noted 
that the veteran was status post a lumbar fusion (performed 
that October) and that he had injured his back in 1975.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion as to his claim for 
service connection for a low back disability.  

As to his claim for a rating higher than 10 percent for his 
service-connected hydrocele, the veteran was last afforded a 
VA examination in March 2003.  The assessment was status post 
groin injury with by history resultant chronic, significant, 
mechanical epididymitis, as well as status post possible 
spermatocelectomy and epididymectomy in 1977.  

The Board observes that the veteran has received additional 
treatment, including surgery for his hydrocele, since the 
March 2003 examination.  Also, there is no specific 
indication that the RO has considered whether the veteran is 
entitled to an extraschedular rating under 38 C.F.R 
§ 3.321(b)(1).  

Further, at the July 2005 hearing, the veteran provided 
testimony which indicates possible worsening of his service-
connected genitourinary disability.  For example, he 
indicated that his testicles were shrinking.  

The Board also observes that at the July 2005 hearing, the 
veteran testified that he had received recent VA treatment.  
The veteran did not specifically identify the VA medical 
center where he received such treatment.  However, recent VA 
treatment reports of record are from the Charlestown, South 
Carolina VA Medical Center.  As additional VA medical records 
which may be pertinent to his claims have been identified, 
they should be obtained.  See Bell v. Derwinski, 2 Vet.App. 
611 (1992).  

The veteran further testified that he was receiving benefits 
from the Social Security Administration (SSA) as a result of 
his low back disability and service-connected genitourinary 
disability.  As SSA records may be relevant to the veteran's 
claims, they should also be obtained.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any pertinent treatment records, including VA treatment 
records and SSA records, providing him with VA examinations, 
and addressing the issue of entitlement to an extraschedular 
rating as noted above.  Id.  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA medical providers who have 
examined or treated him for low back and 
genitourinary problems that the VA does 
not have.  Then obtain copies of the 
related medical records (including any 
such records from the Charlestown, South 
Carolina VA Medical Center) which are not 
already in the claims folder.  

2.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the veteran 
SSA disability benefits, along with 
copies of all related SSA decisions.  

3.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed low back 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any 
diagnosed low back disability, including 
any relationship with his period of 
service from June 1974 to June 1977.  The 
examiner should also specifically comment 
as to whether or not any current low back 
disability was caused by or permanently 
worsened by the veteran's service-
connected hydrocele condition.  

4.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected hydrocele.  The 
claims folder should be provided to and 
reviewed by the examiner.  All signs and 
symptoms necessary for rating the 
hydrocele condition should be reported in 
detail.  

5.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for a low back disability (on a 
de novo basis) and entitlement to a rating 
higher than 10 percent for a hydrocele (to 
include consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1)).  If 
the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


